Exhibit 10.2


Execution Version








March 24, 2017




Jonathan Pedersen
330 East 30th Street
New York, New York 10016




Re: Resignation Letter Agreement
Dear Jon:
This letter agreement (the “Agreement”) is in connection with your voluntary
resignation as Chief Legal Officer/General Counsel and Secretary of Walter
Investment Management Corp. (the “Company”), effective as of March 24, 2017 (the
“Resignation Date”), and your agreement to remain employed with the Company in a
non-officer capacity through April 30, 2017, or such earlier date as the parties
may mutually agree (the “Termination Date”). You hereby resign, as of the
Resignation Date, your position as Chief Legal Officer/General Counsel and
Secretary and all other positions as an officer or director of the Company and
its subsidiaries. After the Resignation Date, your primary responsibility will
be for the transition of your responsibilities to any new Chief Legal Officer,
and you shall report to the Company’s Chief Executive Officer.
Pursuant to this Agreement, you shall remain eligible to receive the following
rights and benefits through the Termination Date, as specified herein:


1.
Prior Retention Bonus. Pursuant to the terms of your Retention Agreement with
the Company dated February 17, 2017, you shall continue to be entitled to
receive your Retention Bonus on March 31, 2017, provided that you remain an
employee of the Company as described herein through March 31, 2017, subject to
the otherwise applicable terms and conditions of such Agreement.

2.
Employment Agreement. Your employment letter agreement with the Company dated
October 16, 2013 (the “Employment Agreement”) shall continue in full force and
effect through the Termination Date and thereafter (in respect of
post-termination provisions) in accordance with the terms of the Employment
Agreement, except as modified by this Agreement. In connection therewith, you
shall continue to be eligible to receive your current base salary and employee
benefits through the Termination Date. You acknowledge that you will not be
entitled to any bonus compensation in respect of fiscal year 2017, other than
the Retention Bonus.

3.
Incentive Awards. All currently outstanding incentive awards held by you (the
“Incentive Awards”) will remain outstanding and will continue to vest through
the Termination Date, which shall be your final date of employment for all
purposes under the award agreements applicable to the Incentive Awards
(including the right to exercise stock options for specified time periods
following termination). The following Incentive Awards that are currently
unvested are scheduled to vest prior to April 30, 2017: (i) restricted stock
units with respect to 9,789 shares of Company common stock and (ii) a long-term
cash award valued at $121,353.

4.
No Severance Obligations. For the avoidance of doubt, neither your voluntary
resignation as Chief Legal Officer/General Counsel and Secretary of the Company
as of the Resignation Date, nor your termination of employment with the Company
as of the Termination Date, shall constitute a termination by the Company
without “Cause” nor give rise to a right of “Constructive Termination” under the
terms of the Employment Agreement. Accordingly, you are not entitled to any
severance payments or benefits from the Company pursuant to Section 7 of your
Employment Agreement, nor under any severance plan or policy of the Company.
Upon the Termination Date, you shall be entitled to receive from the Company the
“Accrued Obligations” pursuant to Section 7 of the Employment Agreement.

5.
Noncompetition Agreement. The terms of your noncompetition covenant in Section 8
of the Employment Agreement shall remain in effect, in accordance with its
terms; provided, however, that (1) notwithstanding the definition of
“Competitor” in Section 8 of the Employment Agreement, the term “Competitor”
shall be amended and limited to the following companies as of the Termination
Date: Nationstar Mortgage Holdings Inc., Ocwen Financial Corporation, PHH
Corporation, Cenlar Capital Corporation, and each of their respective
subsidiaries, affiliates, and successors, as applicable and (2) notwithstanding
the definition of “Restricted Period” in Section 8 of the Employment Agreement,
the term “Restricted Period” shall be amended and limited to the 3 month period
following the Termination Date.

6.
Assignment. You may not assign your rights under this Agreement except upon your
death. This Agreement shall be binding upon the Company and its successors and
assigns.

7.
Entire Agreement. This Agreement sets forth the entire understanding of the
Company and you regarding the subject matter hereof and supersedes all prior
agreements, understandings and inducements, whether express or implied, oral or
written; provided, however, this Agreement does not impact, alter, modify, amend
or otherwise supersede any of the rights or obligations of either party under
the Retention Agreement, the Employment Agreement, or the Incentive Awards,
except as expressly set forth herein, which shall remain in full force and
effect in accordance with their terms. No modification or amendment of this
Agreement shall be effective without a prior written agreement signed by you and
the Company.

8.
Governing Law. This Agreement shall be interpreted under and in accordance with
the laws of the State of Florida without regard to conflicts of laws principles
thereof.



Sincerely,


WALTER INVESTMENT MANAGEMENT
CORP.


  /s/ Anthony Renzi
By: Anthony Renzi
Title: CEO and President




ACCEPTED AND AGREED AS OF THE
DATE BELOW:


  /s/ Jonathan Pedersen
By: Jonathan Pedersen


  March 24, 2017
Date:










